DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 11-15, in the reply filed on September 19, 2022 is acknowledged.  The traversal is on the ground(s) that “the apparatus claims of Group I are all expressly limited to ‘water softening systems’ that treat ‘feedwater.’ Accordingly, these claims, as currently presented, are not seen to be applicable to systems operating on a nonaqueous medium, and for at least this reason, the restriction requirement is seen to be improper and should be withdrawn.” (see page 5).  This is not found persuasive because statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The multi-tank water softening system of Group I is applicable to a fluid, either aqueous or nonaqueous.  There is no structural limitation recited that requires the multi-tank water softening system of Group I to be applicable only to water. See also MPEP § 2111.02, §2112.02 and 2114-2115.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 19, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 61, 64, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “62” has been used to designate both recirculation loop and pump.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 1 recites “first and second ion exchange water softening units operably connected by controlled valves and conduits such that the first and second units are selectively operable to treat feedwater in series in either order, wherein the system has a first softening mode of operation in which the feedwater flows through the first unit and then through the second unit, and wherein the system has a second softening mode of operation in which the feedwater flows through the second unit and then through the first unit.”  
It is understood that the “selectively operable to treat feedwater in series in either order” is in references to the “first softening mode of operation” and the “second softening mode of operation”. 
Claim 1 has a first softening unit and a second softening unit that are in series.  There are two different modes of operation, i.e. a first softening mode of operation wherein fluid flows through the first unit and then through the second unit and a second softening mode of operation wherein fluid flows through the second unit and then through the first unit.”  The “selectively operable to treat feedwater in series in either order “ is understood to mean that either the first mode of operation or the second mode of operation is selected.  This interpretation is consistent with Applicants’ specification (see paragraphs [0017] and [0018] discussing serial operation as well as figures 1 and 2).
This interpretation is applicable to all pending claims, including independent claim 11 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “further comprising a hardness monitor fluidly between the first and second units.”  This limitation is deemed unclear.  It is unclear if Applicants are claiming a “hardness monitor” being fluidly connected between the first and second units or if Applicants are claiming a “hardness” being fluidly coupled to or connected between the first and second units.  
Claim 11 recites “c. Controlled valves and piping operable to selectively deliver the feedwater to the inlet of the first softener, the inlet of the second softener, or both; d. Controlled valves and piping operable to optionally route the output of the first softener to the inlet of the second softener; e. Controlled valves and piping operable to optionally route the output of the second softener to the inlet of the first softener….”  The “controlled valves and piping” features are deemed indefinite.  It is unclear if there is one “controlled valves and piping” embodiment or if there are three separate and distinct “controlled valves and piping” embodiments in the multi-tank water softening system.  
Claims 12-15 are also rejected by virtue of its dependency. 
Claim 15 recites the limitation "lead softener".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein the units are further selectively operable to treat the feedwater in parallel, wherein the system has a third softening mode of operation in which the feedwater flows through the first and second units in parallel fashion.”  Claim 2 fails to include all the limitation of claim 1, which it dependents from, because claim 1 requires the “first and second ion exchange water softening units operably connected by controlled valves and conduits such that the first and second units are selectively operable to treat feedwater in series in either order” (emphasis added).  Claim 12 is also rejected for at least the same reasons. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(1) as being anticipated by US Pat 3,351,550 (hereinafter US 550).
Regarding claim 1, US 550 discloses a sodium zeolite softening system comprising a water flow meter device, several valves, pipes, a control device, a first softening unit and a second softening unit arranged in series, wherein during operation the fluid to be treated travels from the first softening unit to the second softening unit and during the regeneration operation a brine solution travels from the second softening unit to the first softening unit (see US 550 col 1, lines 44-55 and col 2, lines 8-10, lines 47-60, col 3, line 46 – col 5, line 47 and figures 1-4), which is deemed a multi-tank water softening system comprising first and second ion exchange water softening units operably connected by controlled valves and conduits such that the first and second units are selectively operable to treat feedwater in series in either order, wherein the system has a first softening mode of operation in which the feedwater flows through the first unit and then through the second unit, and wherein the system has a second softening mode of operation in which the feedwater flows through the second unit and then through the first unit.  
The claim language “the first and second units are selectively operable to treat feedwater in series in either order” is deemed to require either the “first softening mode of operation” or the “second softening mode of operation” to be in operation.  Herein, US 550 is deemed to disclose at least a first softening mode of operation (US 550 discloses a “sodium zeolite softening system comprising a first or primary softening unit adapted to receive raw water and to almost completely or substantially soften said water. A second or polishing, softening unit is arranged in series with the first unit and receives the substantially soft water from the first unit and then further softens or removes the remaining hardness from the effluent of the primary unit …. The raw water is thus processed in at least two steps and in a series arrangement of at least two softening units” (see col 1, lines 45-57)).
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 550 is substantially identical to the claimed “first and second units of the present application, and therefore, the structure of US 550 is presumed inherently capable of selectively treating feedwater in series in either order, wherein the system has a first softening mode of operation in which the feedwater flows through the first unit and then through the second unit, and wherein the system has a second softening mode of operation in which the feedwater flows through the second unit and then through the first unit.  
Regarding claims 11, US 550 discloses a sodium zeolite softening system comprising a water flow meter device, several valves, pipes, a control device, a first softening unit and a second softening unit arranged in series, wherein during operation the fluid to be treated travels from the first softening unit to the second softening unit and during the regeneration operation a brine solution travels from the second softening unit to the first softening unit (see US 550 col 1, lines 44-55 and col 2, lines 8-10, lines 47-60, col 3, line 46 – col 5, line 47 and figures 1-4), which is deemed a multi-tank water softening system comprising a. a first water softener having an inlet and an outlet; b. a second water softener having an inlet and an outlet; c. controlled valves and piping operable to selectively deliver the feedwater to the inlet of the first softener or the inlet of the second softener; d. controlled valves and piping operable to optionally route the output of the first softener to the inlet of the second softener; e. controlled valves and piping operable to optionally route the output of the second softener to the inlet of the first softener; and f. a controller for operating the valves wherein the system is operable have the first and second softeners operate in series in either order.  
As noted above, it is unclear if the “c. controlled valves and piping operable to selectively deliver the feedwater to the inlet of the first softener or the inlet of the second softener; d. controlled valves and piping operable to optionally route the output of the first softener to the inlet of the second softener; e. controlled valves and piping operable to optionally route the output of the second softener to the inlet of the first softener” is a single embodiment of controlled valves and piping or three different, separate and distinct embodiments of controlled valves and piping.  US 550 discloses a control device, various valves and softening units being interconnected by pipelines (see US 550 figures 1-4 and col 2, lines 47-60, col 2, line 46 – col 5, line 57).  Thus, US 550 discloses at least one embodiment of controlled valves and piping.
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 550 is substantially identical to the claimed controlled valves and piping of the present application, and therefore, the structure of US 550 is presumed inherently capable of c) selectively delivering the feedwater to the inlet of the first softener, the inlet of the second softener, or both; d. optionally routing the output of the first softener to the inlet of the second softener; e. optionally routing the output of the second softener to the inlet of the first softener.
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 550 is substantially identical to the claimed controller of the present application, and therefore, the structure of US 550 is presumed inherently capable of operating the valves wherein the system is operable have the first and second softeners operate in series in either order.
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 550 is substantially identical to the claimed flow meter of the present application, and therefore, the structure of US 550 is presumed inherently capable of measuring the amount of brine solution drawn from the brine tank during a softener regeneration process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Embodiment 1 – Claims 1-5
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2002/0179533 A1 (hereinafter US 533); or in the alternative over US 533 in view of US 2019/0366234 A1 (hereinafter US 234).
US 533 discloses a water softening system comprising a primary softener and a secondary softener being connected in series by several valves along a pipeline system (see US 533 abstract and paragraphs [0009]-[0014] and figures 1-6), which is deemed a multi-tank water softening system comprising first and second ion exchange water softening units operably connected by controlled valves and conduits. 
US 533 discloses a system and methods for treatment of untreated water and for treating regenerated waste brine from a counter-current regeneration process of a water softener to recover brine (“recovered brine”) that is then utilized to regenerate the water softener (see US 533 paragraph [0024]).  In US 533, the water softener is a two-stage softener containing a primary softenr followed by a secondary softener, in series, such that “untreated water 21 from a source 20 is pumped by a pump 22 into the primary softener 12 via lines or conduits 26 and 28. A fluid flow control valve 24 is utilized to control the flow rate of the untreated water 21 into the primary softener 12. A substantial number of bivalent ions (e.g., calcium and magnesium) in the untreated water 21 are replaced by monovalent ions (e.g., sodium) present in the resin 14, the softened water leaves the primary softener 12 via line 32. The brine leaving the primary softener 12 passes through the secondary softener 16 via line 32 and flow control valve 33. The water leaves the softener 16 via line 34 that is supplied to a suitable steam generator 38 to produce steam 40, which is injected into one or more injection wells (not shown). A control valve 33 may be utilized to control the fluid flow rate into the secondary softener 16” (see US paragraph [0025]), which is deemed first and second units are selectively operable to treat feedwater in series in either order, wherein the system has a first softening mode of operation in which the feedwater flows through the first unit and then through the second unit.

    PNG
    media_image1.png
    871
    1266
    media_image1.png
    Greyscale

US 533 does not explicitly disclose a first and second units are selectively operable to treat feedwater in series in either order, wherein the system has a second softening mode of operation in which the feedwater flows through the second unit and then through the first unit.  
However, US 533 does disclose a second mode of operation wherein brine flows through the second unit and then through the first unit.  US 533 discloses a second mode of operation, i.e. a counter-current regeneration mode wherein fresh brine is “pumped from a source 54 thereof into the secondary softener 16 by a pump 56 via line 34. A control valve 58 controls the flow rate of fresh brine 52 into the softener 16. The brine leaving the secondary softener 16 via line 32 and flow control valve 33 and passes through the primary softener 12 in the counter or reverse flow direction compared to the flow of the untreated water shown in FIG. 1. The fresh brine 52 regenerates both the secondary softener 16 and the primary softener 12. The fluid 51 discharging from the primary softener (the “composite waste” or “waste brine”) via line 28 is discarded. A control valve 24 may be utilized to control the fluid flow rate of the discharging waste brine 51” (see US 533 paragraph [0026]; see also US 533 figures 2-3b).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use feedwater, in place of brine, in the second mode of operation of US 533 because it would assist in achieving improved reduction of hardness of the water to be treated.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 533 is substantially identical to the claimed first and second units of the present application, and therefore, the structure of US 533 is presumed inherently capable of selectively operating to treat feedwater in series, wherein the system has a second softening mode of operation in which the feedwater flows through the second unit and then through the first unit.  Further, US 533 discloses of the first mode of operation using feedwater and the second mode of operation using a brine solution.  Nevertheless, one of ordinary skill in the art would be capable of rearranging the valve and pipe system of US 550 to achieve a second mode of operation using feedwater and would have a reasonable expectation that the resulting apparatus would work as intended by US 550, i.e. rearranging the worker/polisher relationship of the first softening unit and the second softening unit. 
In the alternative, if US 533 does not explicitly disclose a “first and second units are selectively operable to treat feedwater in series in either order, wherein the system has a second softening mode of operation in which the feedwater flows through the second unit and then through the first unit ”, then this feature is nonetheless rendered obvious by US 234. 
US 234 discloses high resolution and semi-preparative recycling chromatography methods (see US 234 abstract and paragraph [0002]).  US 234 discloses that the “chromatography system includes (1) a first chromatographic column and a second chromatographic column positioned in series; (2) a first valve in fluid communication with the first chromatographic column and the second chromatographic column; (3) a heater in communication with the first chromatographic column and the second chromatographic column; (4) a fraction collector in fluid communication with the first chromatographic column and the second chromatographic column; and (5) a second valve positioned before the fraction collector. The combined flow stream is recycled from the first chromatographic column to the second chromatographic column and from the second chromatographic column to the first chromatographic column by switching the first valve until a baseline resolution is achieved …” (see US 234 paragraph [0005]).
US 234 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. fluid treatment and/or chromatography. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the recycling mode of US 234, wherein the flow of fluid travels from first column to the second column and from the second column to the first column, in the method and system of US 533 because a recycling operation is more economical, uses resources efficiently and increases the longevity of the softener units. 
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2002/0179533 A1 (hereinafter US 533) in view of US PAT 5,073,255 (hereinafter US 255); or in the alternative over US 533 in view of US 2019/0366234 A1 (the combination is hereinafter modified US 533) and US PAT 5,073,255 (hereinafter US 255).
Regarding claim 2, US 533 or modified US 533 discloses the invention as discussed above in claim 1. Further, US 533 or modified US 533 does not explicitly disclose the units are further selectively operable to treat the feedwater in parallel, wherein the system has a third softening mode of operation in which the feedwater flows through the first and second units in parallel fashion.
US 255 discloses a water treatment apparatus comprising at least a first and second water treatment tank plus conduit means for passing water from the inlet to the outlet through the first and second tanks in parallel flow relation (see US 255 abstract, col 1, line 35 – col 2, line 20 and figures 1, 3, 4, and 8-10).  US 255 also discloses a means for automatically regenerating the tanks when the tanks are in at least partially exhausted condition, wherein “[D]uring the regenerating of one of the tanks, the tank not connected to the regenerating means is connected to provide flow through the outlet. As the result of this, continuous water treatment, with alternating, intermittent, automatic regeneration of the tanks, may be provided (see US 255 col 1, lines 43-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a parallel mode of operation as a third mode of operation in the system and method of US 533 or modified US 533 because it would allow for a continuous supply of treated water while a mode of regenerating a softening unit is being conducted.  
Regarding claim 3, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the invention as discussed above in claim 1. Further, US 533 in view of US 255 or modified US 533 in view of US 255 discloses a brine solution tank (see US 255 figures 1, 3 and 9, tank 34, and col 4, lines 32-46), a flow meter (see US 255 figures 3, flow meter 80, and col 7 line 50 – col 8, line 25) and a controller (see US 255 figure 4 and 10, microprocess 90, col 7, line 1-10 and col 3, lines 27-41, software).  
US 533 in view of US 255 or modified US 533 in view of US 255 discloses that “the regeneration routines A and B are shown in an interconnecting scheme. In both cases, inquiry is made as to the adequacy of the brine present in tank 34 for regeneration. If the brine is inadequate for the regeneration, the system is recycled to routine C. If the brine is adequate, in each case of routines A and B inquiry is made as to whether the power is on for the regeneration routine. If yes, the appropriate tank is regenerated. If no, a 60 minute timer is consulted to determine elapsed time since the last time the power was on. If the 60 minutes is not elapsed, the system is recycled until the 60 minutes has elapsed, at which time in both cases a "power-on" reset takes place when power is on again” (see US 255 col 9, lines 30 – 44; see also US 255 figure 10) 
US 533 in view of US 255 or modified US 533 in view of US 255 does not explicitly disclose a brine flow meter for measuring an amount of brine solution that is drawn from a brine tank and provided to at least one of the ion exchange water softening units during a regeneration cycle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the flow meter (80) of US 533 in view of US 255 or modified US 533 in view of US 255 as a brine flow meter for measuring an amount of brine solution that is drawn from a brine tank and provided to at least one of the ion exchange water softening units during a regeneration cycle because it would provide data as to the progress of the regeneration process. 
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is substantially identical to the claimed controller of the present application, and therefore, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is presumed inherently capable of generating a warning signal of a potential regeneration failure when the measured amount over time is below a threshold.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2002/0179533 A1 (hereinafter US 533) in view of US PAT 5,073,255 (hereinafter US 255) and US PUB 2008/0110834 A1; or in the alternative over US 533 in view of US 2019/0366234 A1 (hereinafter US 234) and US PUB 2008/0110834 A1 (hereinafter US 834).
Regarding claim 4, US 533 or modified US 533 discloses the invention as discussed above in claim 1. Further, US 533 or modified US 533 does not explicitly disclose recirculation loop for selectively circulating a sanitizing solution through one or more of the ion exchange water softening units during a sanitization process.
US 834 discloses a water treatment method and system wherein during the regeneration process, a disinfectant, i.e. chlorine dioxide, is added (see US 834 abstract and paragraphs [0001], [0005]-[011], and [0021]-[0034]).  In US 834, a pump mixes in a sodium chlorite solution for disinfecting purposes from a container (16) of a supply of sodium chlorite (18) (see US 834 figure 1 and paragraphs [0015]-[0033]).  The chlorine dioxide is a biocidal and the “disinfecting effect of chlorine dioxide is independent of pH, to the greatest possible extent. Chlorine dioxide reacts significantly less with organic ingredients, and no reactions that form odor substances and flavor substances are known. Furthermore, chlorine dioxide also reduces biofilms. Nevertheless, there is no oxidative damage to the ion exchanger resin” (see US 834 paragraph [0006]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to introduce chlorine dioxide as a sanitizing solution, as disclosed in US 834, into the system and method of US 533 or modified US 533 in order destroy and/or control the presence of harmful organisms in the water softening system.  Thus, US 533 in view of US 834 or modified US 533 in view of US 834 discloses a mode of operation for circulating a sanitizing solution through one or more of the ion exchange water softening units during a sanitization process.
US 533 in view of US 834 or modified US 533 in view of US 834 does not explicitly disclose recirculation loop for selectively circulating the sanitizing solution.  However, US 533 or modified US 533 does disclose the use of a recirculation loop (see US 533 figure 3b).  it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a recirculation loop for the sanitizing mode of operation because using a recirculation loop reduces cost and materials needed in the sanitizing process (see also US 533 paragraph [0020] “a process of sending usable brine, which is of sufficient salt concentration, directly to the fresh brine supply, thus reducing the amount of fresh brine or salt needed.”)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2002/0179533 A1 (hereinafter US 533) in view of US PUB 2007/0295665 (hereinafter US 665); or in the alternative over US 533 in view of US 2019/0366234 A1 (hereinafter US 234) and US PUB 2007/0295665 (hereinafter US 665).
Regarding claim 5, US 533 or modified US 533 discloses the invention as discussed above in claim 1. Further, US 533 or modified US 533 does not explicitly disclose a hardness monitor fluidly between the first and second units.
US 665 discloses a sensor disposed in-line to a flow of water that is configured to sense a degree of hardness in the incoming flow of water (see US 665 abstract and paragraphs [0009]-[0012]).
US 665 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensor of US 665 in the system and method of US 533 or modified US 533 in order to measure the degree of hardness of the water. 
Rearranging the location of the sensor in the system and method of US 533 in view of US 665 or modified US 533 in view of US 665 would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting apparatus would work as intended by the prior art.  One of ordinary skill in the art would be motivated to place the sensor between the first and second softening units in order to measure the effectiveness of each of the softening units in removing minerals from the water leaving the unit.  Therefore, it would have been obvious to one of ordinary skill in the art to place structure a sensor, as disclosed in US 665, between the first and second softening units of US 533 in view of US 665 or modified US 533 and reasonably expect the resulting apparatus to work as intended.
Embodiment 2 – Claims 11-15
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2002/0179533 A1 (hereinafter US 533) in view of US PAT 5,073,255 (hereinafter US 255); or in the alternative over US 533 in view of US 2019/0366234 A1 (the combination is hereinafter modified US 533) and US PAT 5,073,255 (hereinafter US 255).
Regarding claim 1, US 533 or modified US 533 discloses a multi-tank water softening system comprising: a. A first water softener having an inlet and an outlet; b. A second water softener having an inlet and an outlet; c. Controlled valves and piping operable to selectively deliver the feedwater to the inlet of the first softener, the inlet of the second softener, or both; d. Controlled valves and piping operable to optionally route the output of the first softener to the inlet of the second softener; e. Controlled valves and piping operable to optionally route the output of the second softener to the inlet of the first softener (see rejection of claim 1).
As noted above, it is unclear if the “c. controlled valves and piping operable to selectively deliver the feedwater to the inlet of the first softener or the inlet of the second softener; d. controlled valves and piping operable to optionally route the output of the first softener to the inlet of the second softener; e. controlled valves and piping operable to optionally route the output of the second softener to the inlet of the first softener” is a single embodiment of controlled valves and piping or three different, separate and distinct embodiments of controlled valves and piping.  US 550 discloses a control device, various valves and softening units being interconnected by pipelines (see US 550 figures 1-4 and col 2, lines 47-60, col 2, line 46 – col 5, line 57).  Thus, US 533 or modified US 533 discloses at least one embodiment of controlled valves and piping. 
US 533 or modified US 533 does not explicitly disclose f. A controller for operating the valves wherein the system is operable have the first and second softeners operate in series in either order.  
US 255 discloses a controller (see US 255 figure 4 and 10, microprocess 90, col 7, line 1-10 and col 3, lines 27-41, software; see also rejection of claim 3).  As established above, US 255 is analogous prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the software and microprocessor of US 255 in the system and method of US 533 or modified US 533 since this would automate the system and would be less costly to operate.  
Thus, US 533 in view of US 255 or modified US 533 in view of US 255 render obvious f. A controller for operating the valves wherein the system is operable have the first and second softeners operate in series in either order.  
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is substantially identical to the claimed controlled valves and piping of the present application, and therefore, the structure of US 533 in view of US 255 or modified US 533 in view of US 255is presumed inherently capable of c) selectively delivering the feedwater to the inlet of the first softener, the inlet of the second softener, or both; d. optionally routing the output of the first softener to the inlet of the second softener; e. optionally routing the output of the second softener to the inlet of the first softener.
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is substantially identical to the claimed controller of the present application, and therefore, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is presumed inherently capable of operating the valves wherein the system is operable have the first and second softeners operate in series in either order.
Regarding claim 12, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the invention as discussed above in claim 1. Further, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the system is operable to have the first and second tanks operate in parallel (see rejection of claim 2).
Regarding claim 13, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the invention as discussed above in claim 1. Further, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the system is operable to have the first and second tanks operate individually (see US 255 col 1 lines 43-60; “Means are also provided for controlling the first valve means to automatically cause alternating, intermittent connection between the tanks and the regenerating means in response to predetermined criteria, such as elapsed time or the degree of exhaustion of the ion exchange resin, while the tank connected to the regenerating means is connected to prevent flow from said tank through the outlet. During the regenerating of one of the tanks, the tank not connected to the regenerating means is connected to provide flow through the outlet”). 
Regarding claim 14, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the invention as discussed above in claim 1. Further, US 533 in view of US 255 or modified US 533 in view of US 255 discloses a brine tank and a flow meter operable to measure the amount of brine solution drawn from the brine tank during a softener regeneration process (see rejection of claim 3).
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is substantially identical to the claimed flow meter of the present application, and therefore, the structure of US 533 in view of US 255 or modified US 533 in view of US 255 is presumed inherently capable of measuring the amount of brine solution drawn from the brine tank during a softener regeneration process.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2002/0179533 A1 (hereinafter US 533) in view of US PAT 5,073,255 (hereinafter US 255) and US PUB 2007/0295665 (hereinafter US 665); or in the alternative over US 533 in view of US 2019/0366234 A1 (the combination is hereinafter modified US 533), US PAT 5,073,255 (hereinafter US 255) and US PUB 2007/0295665 (hereinafter US 665).
Regarding claim 15, US 533 in view of US 255 or modified US 533 in view of US 255 discloses the invention as discussed above in claim 1. Further, US 533 in view of US 255 or modified US 533 in view of US 255 does not explicitly disclose a hardness meter between the first and second softeners for measuring the hardness of the water output from the lead softener when the softeners are operating in series.
The disclosure of US 665 is established above.  Further, as established above, US 665 is analogous prior art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensor of US 665 in the system and method of US 533 in view of US 255 or modified US 533 in view of US 255 in order to measure the degree of hardness of the water. 
Rearranging the location of the sensor in the system and method of US 533 in view of US 255 and US 655 or modified US 533 in view of US 255 and US 665 would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting apparatus would work as intended by the prior art.  One of ordinary skill in the art would be motivated to place the sensor between the first and second softening units in order to measure the effectiveness of each of the softening units in removing minerals from the water leaving the unit.  Therefore, it would have been obvious to one of ordinary skill in the art to place structure a sensor, as disclosed in US 665, between the first and second softening units of US 533 in view of US 255 or modified US 533 in view of US 255 and reasonably expect the resulting apparatus to work as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773